Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.1 Page 1 of 8




                                               '21 MJ1572
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.2 Page 2 of 8
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.3 Page 3 of 8
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.4 Page 4 of 8
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.5 Page 5 of 8
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.6 Page 6 of 8
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.7 Page 7 of 8
Case 3:21-mj-01572-WVG Document 1 Filed 05/03/21 PageID.8 Page 8 of 8
